COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
 THE STATE OF TEXAS,                                            No. 08-13-00072-CR
                                                 '
                              State,                               Appeal from the
                                                 '
 v.                                                              409th District Court
                                                 '
 ROCIO ROMERO,                                                of El Paso County, Texas
                                                 '
                             Appellee.           '               (TC# 20120D01434)




                                            ORDER

        Rocio Elizabeth Romero was indicted for manslaughter. Romero asserted that the
indictment included allegations unnecessary to charge her with the offense of manslaughter and
moved to quash the indictment on the basis that this alleged suplussage did not fairly inform her of
the essential elements of the offense charged. The trial court agreed and granted the motion.
The trial court’s order, however, also states that “the State may not introduce evidence as to the
following acts: [(1)] Loading a firearm[;] [(2)] Chambering a round into the firearm[;] [and] [(3)]
Using marijuana[.]”

        Arguing that the order suppresses evidence, the State requested the trial court to file
findings of fact and conclusions of law. See State v. Cullen, 195 S.W.3d 696, 698-99
(Tex.Crim.App.2006)(holding that when the losing party on a motion to suppress requests findings
of fact and conclusions of law, the trial court is required to make them). Because the trial court
has not done so, the State requests that we abate the appeal and remand the case back to the trial
court to make those findings and conclusions.




                                                 1
        Although it is unclear whether the trial court intended to “suppress” evidence in granting
the motion to quash, the prudent course of action is to require the trial court to make findings of
fact and conclusions of law so that we can “better review” its ruling. See Castro v. State, 227
S.W.3d 737, 743 (Tex.Crim.App. 2007)(purpose of requiring findings of fact and conclusions of
law is “so that the appellate courts can better review the decision of the trial court without
speculating about the reasons for the trial court’s decision.”); Blocker v. State, 231 S.W.3d 595,
597-98 (Tex.App.--Waco 2007, no pet.)(“… when a possibly ambiguous yet bona fide request is
presented, we should construe it in favor of performing a better appellate review of the trial court’s
ruling at issue.”). Accordingly, we grant the State’s motion and order the trial court to file
findings of fact and conclusions of law.

        The appeal is hereby abated pending the filing of the trial court’s findings of fact and
conclusions of law. The trial court shall issue and file with the District Clerk of El Paso County,
Texas, findings of fact and conclusions of law on or before September 14, 2013. Thereafter, the
District Clerk of El Paso County, Texas, shall file a supplemental clerk’s record containing said
findings of fact and conclusions of law with this Court on or before September 24, 2013.

        Further, the State’s brief shall be due 30 days after the supplemental clerk’s record is filed
with this Court.

       IT IS SO ORDERED this 14th day of August, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                  2